DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-3, 6-11, 14-16, 20 and 21 are pending in the application.  Claims 4, 5, 12, 13, and 17-19 are cancelled.  Claims 20 and 21 are newly-added.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/039355, filed June 25, 2018, which claims priority from U.S. Provisional Application Serial No. 62/524,292 filed June 23, 2017.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  the term “liklihood” is recited; this term should more properly appear spelled as “likelihood”.  
Claim 20 recites the term “exasperated”; this term should probably be replaced by the term “exacerbated” or the like.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 3 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of preventing or ameliorating at least one symptom associated with atrial fibrillation, arrhythmia, or CPVT, or reducing the likelihood of future incidents of atrial fibrillation or arrhythmia in a subject, or reducing the likelihood of said atrial fibrillation or arrhythmia becoming persistent or permanent, said methods comprising administration of ent-1 to the subject, does not reasonably provide enablement for curing atrial fibrillation, arrhythmia, or CPVT, or for generally treating heart failure (also including curative and preventive embodiments).  This rejection is maintained in modified form in response to the amendments.
 Regarding treatment, the following definitions appearing at p. 6 of the specification:
 [a]s used herein, the term "treatment" refers to the medical management of a patient with the intent to cure, ameliorate, stabilize, or prevent a disease, pathological condition, or disorder. This term includes active treatment, that is, treatment directed specifically toward the improvement of a disease, pathological condition, or disorder, and also includes causal treatment, that is, treatment directed toward removal of the cause of the associated disease, pathological condition, or disorder. In addition, this term includes palliative treatment, that is, treatment designed for the relief of symptoms rather than the curing of the disease, pathological condition, or disorder; preventative treatment, that is, treatment directed to minimizing or partially or completely inhibiting the development of the associated disease, pathological condition, or disorder; and supportive treatment, that is, treatment employed to supplement another specific therapy directed toward the improvement of the associated disease, pathological condition, or disorder.  As used herein, the term "prevent" or "preventing" refers to precluding, averting, obviating, forestalling, stopping, or hindering something from happening, especially by advance action.

Therefore, as claimed, and in view of the definitions provided, treatment includes curative
 and preventive embodiments, including all of the recited conditions.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of the claims.
(a) Scope of the compounds.
The treating compound is represented by structure ent-1 or a pharmaceutically acceptable salt thereof.
(b) Scope of the diseases covered.  Heart failure includes any condition or disease that affects the function of the heart.  Such conditions are extremely varied, and some conditions are the opposite of others. For example, the heart can beat too fast or too slow; blood pressure can be too high or too low; an artery may be duplicated or may be missing.
Heart disease/failure includes various forms of acute rheumatic heart disease, including acute rheumatic pericarditis, acute rheumatic endocarditis (including acute rheumatic valvulitis) and acute rheumatic myocarditis, including rheumatic arthritis and rheumatic chorea, including Sydenham's chorea.
Chronic rheumatic heart diseases, include  rheumatic mitral valve diseases  (mitral stenosis, rheumatic mitral insufficiency, mitral stenosis with insufficiency  and other mitral valve diseases including  mitral valve failure); rheumatic aortic valve diseases  (including rheumatic aortic stenosis (which includes 
Nonrheumatic mitral valve disorders include nonrheumatic mitral valve insufficiency, mitral valve prolapse  (e.g. floppy mitral valve syndrome) and mitral valve stenosis. Nonrheumatic aortic valve disorders, including nonrheumatic aortic valve stenosis, aortic valve insufficiency, and aortic valve stenosis with insufficiency, nonrheumatic tricuspid valve disorders, including nonrheumatic tricuspid valve stenosis, tricuspid valve insufficiency, and tricuspid valve stenosis with insufficiency.  
There is an array of hypertensive and hypotensive diseases including essential (primary) hypertension; hypertensive heart disease (including hypertensive heart failure).  Hypotensive disorders include chronic hypotension, maternal hypotension syndrome, Idiopathic hypotension, postural hypotension, orthostatic hypotension,   neurogenic orthostatic hypotension [Shy-Drager], hypotension due to drugs, and cardiovascular collapse.
Ischemic heart diseases include angina pectoris  (such as various forms of unstable angina, including intermediate coronary syndrome and preinfarction syndrome; angina pectoris with spasm, including angiospastic angina  and prinzmetal angina; angina of effort;  stenocardia;  anginal syndrome and ischaemic chest pain); acute myocardial infarction (which includes acute transmural myocardial infarction of anterior wall, acute transmural myocardial infarction of inferior wall  and acute transmural myocardial infarction of other sites); subsequent myocardial infarction (which can again be at the anterior wall, the inferior wall or at other sites); assorted complications following acute myocardial infarction (complications include haemopericardium, atrial septal defect (which comes in multiple forms, including  
Pulmonary heart disease, which include diseases of pulmonary circulation are exemplified by pulmonary embolism (including pulmonary infarction  of the artery or vein, thromboembolism and thrombosis),  kyphoscoliotic heart disease, chronic cardiopulmonary disease, arteriovenous fistula of pulmonary vessels, aneurysm of pulmonary artery, and rupture, stenosis or stricture of a pulmonary vessel. 
Hypertension associated with left heart disease comes in two forms: atrial or ventricular disease, and valvular disease (e.g. mitral stenosis).  
Diseases of the pericardium include acute pericarditis  (including acute pericardial effusion, acute nonspecific idiopathic pericarditis, infective pericarditis  (which can be pneumococcal, purulent, gonococcal, meningococcal, syphilitic, tubercular, staphylococcal, streptococcal or viral as well as pyopericarditis), chronic adhesive pericarditis (including accretio cordis, adherent pericardium and adhesive mediastinopericarditis), chronic constrictive pericarditis (including concretio cordis and pericardial calcification),  haemopericardium (infiltration of blood into the pericardium), noninflammatory pericardial effusion (such as  chylopericardium),  epicardial plaques, focal pericardial adhesions, cardiac tamponade, pericarditis arising from SLE, uraemic  pericarditis, rheumatoid pericarditis, and other forms of  chronic pericarditis.  Forms of endocarditis include verrucous, atypical verrucous (Libman-Sacks) non-bacterial thrombotic - NBTE (marantic); bacterial, viral, and  rickettsial endocarditis; acute endocarditis, myoendocarditis and periendocarditis;  and ulcerative endocarditis. 
Acute myocarditis includes infective myocarditis (e.g. septic myocarditis) and isolated myocarditis. Myocarditis arises from  bacterial diseases (e.g. diphtheritic, gonococcal, meningococcal, 
Myocardial fibrosis includes forms of myocardial degeneration (which can be e.g. fatty or senile).
Classified with the cardiomyopathies are dilated cardiomyopathy  (congestive cardiomyopathy), obstructive hypertrophic cardiomyopathy (hypertrophic subaortic stenosis),  nonobstructive hypertrophic cardiomyopathy, endomyocardial (eosinophilic) disease (including endomyocardial (tropical) fibrosis and Löffler's endocarditis) , endocardial fibroelastosis, constrictive cardiomyopathies, alcoholic cardiomyopathy, cardiomyopathies due to drugs and other external agents, cardiomyopathies arising from infectious and parasitic diseases (e.g. from diphtheria), cardiomyopathies from metabolic diseases  (e.g. cardiac amyloidosis), nutritional cardiomyopathies, assorted congenital cardiomyopathies, peripartum cardiomyopathy, hypertrophic cardiomyopathy,  cardiac amyloidosis ("stiff heart syndrome"), haemochromatosis, gouty tophi of heart and thyrotoxic heart disease, including Atrioventricular and left bundle-branch block, atrioventricular block, first degree,  second degree  (atrioventricular block, type I and II; Möbitz block, type I and II; Second-degree block, type I and II and Wenckebach's bloc), complete (third-degree block). 
Conduction disorders include right fascicular block; right bundle-branch block;  bifascicular block; trifascicular block; bundle-branch block;  sinoatrial block; sinoauricular block; forms of pre-excitation syndrome (e.g.   anomalous atrioventricular excitation; atrioventricular conduction; Lown-Ganong-Levine syndrome and Wolff-Parkinson-White syndrome); Atrioventricular [AV] dissociation; Interference dissociation and Stokes-Adams syndrome.
Paroxysmal tachycardias include re-entry ventricular arrhythmia, supraventricular tachycardia, ventricular tachycardia (including arrhythmogenic right ventricular dysplasia and torsades de pointes), and Bouveret(-Hoffmann) Syndrome, ectopic atrial tachycardia, ectopic junctional tachycardia, sinoatrial nodal reentry tachycardia, sinus tachycardia, and accelerated idioventricular rhythm paroxysmal tachycardias.
Other forms of cardiac arrhythmias include atrial fibrillation and flutter; ventricular fibrillation (including idiopathic ventricular fibrillation) and flutter;  junctional premature depolarization; and ventricular premature depolarization.

Cardiomegaly can take the form of ventricular dilatation, cardiac dilatation or cardiac hypertrophy, and “egg-on-its-side heart”. Related are assorted cardiac septal defects, (which can be atrial (ASD), auricular or ventricular (VSD)), rupture of chordae tendineae, or of papillary muscle, and intracardiac thrombosis.
Aortic aneurysm and dissection can be thoracic, abdominal aortic or thoracoabdominal. It includes Aneurysm of carotid artery, of upper extremity, of renal artery, of iliac artery, and other arteries, and syphilitic aneurysm of aorta.
Congenital malformations of cardiac chambers and connections, which include common arterial trunk  (persistent truncus arteriosus), double outlet right ventricle (Taussig-Bing syndrome), double outlet left ventricle, discordant ventriculoarterial connection (including both dextrotransposition of aorta and complete transposition of great vessels),  double inlet ventricle  (including common ventricle and cor triloculare biatriatum),  discordant atrioventricular connection (including laevotransposition and ventricular inversion), aortopulmonary window, and isomerism of atrial appendages. 
Congenital malformations of cardiac septa include ventricular septal defect,  atrial septal defect  (such as coronary sinus defect; foramen ovale and ostium secundum defect (type ii), both of which can be patent or persistent; and sinus venosus defect), atrioventricular septal defect  (including common atrioventricular canal; endocardial cushion defect and ostium primum atrial septal defect (type i)), aortopulmonary septal defect  (including aortic septal defect and aortopulmonary window), Tetralogy of Fallot, Pentalogy of Fallot  and Eisenmenger's defect.

Other congenital malformations of heart include dextrocardia, laevocardia, cor triatriatum, pulmonary infundibular stenosis,  congenital subaortic stenosis,    malformation of coronary vessels  (such as congenital coronary (artery) aneurysm), congenital heart block,  congenital diverticulum of left ventricle, congenital malformation of the myocardium or of the pericardium, malposition of heart, endocardial cushion defect (ECD), and Uhl's disease.
Congenital malformations of great arteries include patent ductus arteriosus,  coarctation of aorta (which can be preductal or postductal), atresia of aorta, stenosis of aorta  (including supravalvular aortic stenosis), atresia of pulmonary artery, and stenosis of pulmonary artery. Other congenital malformations of aorta include the absence, aplasia, congenital aneurysm and dilatation of aorta, along with aneurysm of sinus of valsalva (ruptured), double aortic arch [vascular ring of aorta], hypoplasia of aorta, persistent convolutions of aortic arch and persistent right aortic arch. Other congenital malformations of pulmonary artery include agenesis, congenital aneurysm, anomaly and hypoplasia, all of the pulmonary artery, along with pulmonary arteriovenous aneurysm, pulmonary sling, and aberrant pulmonary artery.
Congenital malformations of great veins include congenital stenosis of vena cava, persistent left superior vena cava,  partial or total anomalous pulmonary venous connection (or return, TAPVR or PAPVR), anomalous portal venous connection,  portal vein-hepatic artery fistula, absence of vena cava (inferior or superior), azygos continuation of inferior vena cava, persistent left posterior cardinal vein and scimitar syndrome.  
Cancers of the heart (including pericardium, valves, etc.) include a wide range of primary cardiac sarcomas, including angiosarcomas, undifferentiated sarcomas, osteosarcomas,  fibrosarcomas, venous angioma,  malignant fibrous sarcomas, histiocytomas, leiomyosarcomas, myxosarcomas, synovial sarcomas, neurofibrosarcomas,  rhabdomyosarcomas, reticulum cell sarcomas, desmoplastic small round 
Miscellaneous syndromes affecting the heart include subclavian steal syndrome, mitral valve prolapse, (Barlow) syndrome, Hurler- Scheie syndrome, Hurler syndrome, scimitar syndrome, hypoplastic left heart syndrome, and Lutembacher syndrome.  
There is an assortment of other cardiovascular problems, including admixture lesion, left ventricular hypertrophy, tortuous aorta, aortic laceration,  pulmonary artery sarcoma, aortic regurgitation, pneumomediastinum (spontaneous and traumatic), middle mediastinal mass, posterior mediastinal mass, Uhl disease, right ventricular hypertrophy, pericardial cyst, carotid artery bruit, coronary artery calcification, fibromuscular dysplasia (FMD), thromboangiitis obliterans (Buerger disease), left or right ventricular volume overload, situs inversus, cardiovascular syphilis, and many others.
As recited, the claims include methods of treatment of any or all of the above diseases or conditions, and many others not named above or even yet identified, including curative and preventive embodiments for any or all of said diseases or conditions.  Accordingly, the claims are very broadly drawn regarding treatment of heart disease.
 (2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Based on the above-elaborated scope of heart diseases and conditions, claimed here as all treatable, the absence of predictability in contemporary knowledge of application in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen comprising this broad 
(3) Direction or Guidance:  That provided is very limited. Dosage range information is completely generic, with no specific direction or guidance regarding a regimen or dosage effective specifically for treating a heart disease or condition.  Similarly, guidance is generic regarding pharmaceutical compositions and their various components.
(4) State of the Art:  (-)-Verticilide (nat-1) is a fungal cyclooligomeric depsipeptide (COD) natural product, derived from alternating a-hydroxy acid and u-amino acid monomers. Fungal CODs are structurally privileged natural products as demonstrated by their broad spectrum of biological activities, including antibiotic, insecticidal, and antitumor activities (per the instant specification).
The ryanodine receptor (RyR) is an intracellular Ca2+ release channel that plays a critical role in excitable tissue. Mammals have three RyR isoforms: RyR1 and RyR2, which are abundantly expressed in skeletal and cardiac muscle, respectively, and RyR3, which has a broad expression profile, usually co-expressing with RyR1 or 2. Neuronal expression of RyR varies, but RyR2 is most abundant. In the brain, spontaneous Ca2+ leak via RyR2 is implicated in a number of diseases, including Alzheimer's disease (AD), memory loss, neurodegeneration, and seizures. Increased neuronal RyR2 mRNA and protein expression have been found in patients with mild cognitive impairment and AD. Patients with AD have a variety of posttranslational modifications that increase RyR2-mediated Ca2+ leak and accelerate the development of symptoms. Other neuropathies are associated with specific point mutations in RyR2 or its regulatory partners. Therapies aimed at stabilizing RyR2 and reducing Ca2+ leak support the hypothesis that this protein complex is involved in a diverse range of neuropathies. Genetic ablation of the RyR2 PKA-mediated phosphorylation site reduced Ca2+ leak and ameliorated AD symptoms and disease progression in an AD mouse model. The pan-RyR inhibitor, dantrolene, has been shown to be neuroprotective in mouse models of Huntington's disease, cerebral ischemia, and spinocerebellar ataxia type 2 and 3, suggesting a direct role for RyR2-mediated Ca2+ leak. 
In the heart, RyR2 mediates excitation-contraction (EC) coupling and opening of RyR2 channels is tightly regulated. Abnormally high RyR2 activity during diastole causes EC-coupling-independent 
(5)  Working Examples:  The functional effects of natural-(-)- and unnatural ent-(+)-verticilide and their N-H  congeners on RyR2 activity were investigated using Casq2 gene knockout (Casq2-'-) mice, a   validated model of human of CPVT that exhibits pathologically-increased RyR2 activity.  Ventricular mouse myocytes were isolated, permeabilized with saponin to enable equivalent access of the compounds to the SR membrane, and incubated with DMSO or 25 pM natural-(-)- and unnatural ent-(+)-verticilide. RyR2 activity was measured in the form of Ca2+ which are elementary15 Ca2+ release events generated by spontaneous openings of intracellular RyR2 Ca2+ release channels (Figure 2A). Whereas nat-1 and the synthetic precursors had no effect on Ca2+ sparks, ent- 1 significantly reduced spark frequency (Figure 2B), indicating that ent-1 inhibits RyR2- mediated Ca2+ release. Cardiac SR Ca2+ release is sensitive to the Ca2+ concentration present at the cytosolic face of RyR2. To confirm that [Ca2+] free was not altered by any of the compounds, Fluo-4 fluorescence was measured under spark assay conditions. The internal spark solution was incubated with DMSO or 25 pM natural-(-)-, and their 2+]free was calculated from a set of Ca2+ standards.To test whether ent-1 directly inhibits RyR, the present inventors measured [3H]ryanodine binding - an index of RyR activity - to skeletal (RyR1) and cardiac (RyR2) porcine muscle SR preparations. Skeletal and cardiac SR were incubated with 50 pM nat-1, ent-1, and tetracaine for three hours. Nat-1 increased RyR1 activity, but had no effect on RyR2 (Figure 2C). Conversely, ent-1 inhibited RyR2, but had no effect on RyR1. The well- established RyR inhibitor, tetracaine, inhibited both isoforms. Ent-1 was selected to generate full dose response curves for both cardiac and skeletal SR. Ent-1 inhibited RyR2 in a concentration-dependent manner with an apparent IC50 of approximately 0.1 pM and maximal inhibition of approximately 20% (Figure 2D), but had no effect on RyR1 up to 50 pM (Figure S2). Ent-1 was a significantly more potent RyR2 inhibitor than the previously studied RyR inhibitors flecainide or tetracaine. To further characterize the Ca2+ release inhibition by ent-1, the inventors applied a lower concentration (3 pM) to wild type mouse myocytes and compared results to two other classical Ca2+ release inhibitors, flecainide and tetracaine (representative line scans and sparks are shown in Figure 2E). 3 pM ent-1 exhibited a dual effect on Ca2+ sparks: a significant reduction in the rate of spontaneous Ca2+ sparks (measured as spark frequency) and the amount of Ca2+ released during each Ca2+ spark (measured as spark amplitude and spark mass) (Figure 2F). As a result, Ca2+ spark mediated SR Ca2+ leak was drastically reduced and was not a result of reduced SR Ca2+ load (Figure 2F). Interestingly, the effect of ent-1 on spark mass was analogous to flecainide, whereas the experimental RyR2 inhibitor tetracaine did not reduce spark mass. The effects of ent-1 on Ca2+ spark frequency were similar to the RyR2 inhibitor tetracaine, but different from flecainide, which caused a paradoxical increase in spark frequency, in keeping with previous findings. Ent-1 significantly reduced Ca2+ leak, whereas flecainide is a leak-neutral blocker. Taken together, these results demonstrate that ent-1 is not only a significantly more16 WO 2018/237394 PCT/US2018/039355potent, but also a more effective Ca2+ release inhibitor than flecainide and tetracaine and exhibits a different mechanism of action than other RyR inhibitors. 
No demonstration actual treatment of heart failure or any other heart-related condition, including curative and/or preventive applications, is presented.
While the results presented together with the prior art suggest that administration of Ent-1 has a reasonable expectation of success in preventing or ameliorating at least one symptom associated with preventing or curing or any form of heart failure, or for curing atrial fibrillation, arrhythmia, or CPVT.  
 (6) Skill of those in the art: The skill level in the art of pharmacological treatment of heart failure varies with the disorder. In some areas such as arterial hypertension, it is relatively high. But in the great majority of cases it is very low as many disorders cannot be treated with pharmaceuticals. A general treatment for heart failure is highly unlikely because the pathogenesis of the various types of heart failure is so different.
(7) The quantity of experimentation needed: Owing especially to factors (1) and (6), the quantity of experimentation is expected to be unduly high.  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is justified here.
Amending the claims and/or specification to exclude preventative and curative embodiments would be ameliorative.
Claims 14-16, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for improving symptoms of memory loss associated with Alzheimer’s disease or improving symptoms of memory loss exacerbated by RyR2-mediated Ca2+ leak in a subject, said methods comprising administration of ent-1 to the subject, it does not reasonably provide enablement for preventing or curing memory loss associated with Alzheimer’s disease or for preventing or curing memory loss exacerbated by RyR2-mediated Ca2+ leak in a subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. This rejection is maintained in modified form in response to the amendments.
With regard to treatment as it pertains to the instant application, the following definitions are noted as appearing at p. 6 of the specification:
[a]s used herein, the term "treatment" refers to the medical management of a patient with the intent to cure, ameliorate, stabilize, or prevent a disease, pathological condition, or 

Therefore treatment, as claimed, includes curative and preventive embodiments.

As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 

(1) Breadth of the claims.
(a) Scope of the compounds.
The treating compound is represented by structure ent-1 or a pharmaceutically acceptable salt thereof.
 (b) Scope of the conditions covered includes memory loss in general and memory loss associated with Alzheimer’s Disease (AD) (claims 14-16) and memory loss exacerbated by RyR2-mediated Ca2+ leak (claims 20-21), including curative and preventive embodiments for any or all of said diseases or conditions.  
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The absence of predictability in contemporary knowledge of application in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen comprising prevention or cure of memory loss associated with AD or memory loss exacerbated by RyR2-mediated Ca2+ leak
(3) Direction or Guidance:  That provided is very limited. Dosage range information is completely generic, with no specific direction or guidance regarding a regimen or dosage effective specifically for treating memory loss.  Similarly, guidance is generic regarding pharmaceutical compositions and their various components.
(4) State of the Art:  according to Popugaeva (Biochemical and Biophysical Research Communications 2017 483:998-1004; published 15 Sept 2016), “[s]ynaptic Ca2+ dysregulation appears to play an important role in synaptic loss in AD. This knowledge provides a number of potential therapeutic targets for prevention of memory loss in AD (Fig. 1). Potential approaches include modulation of RyanR2 activity and activity of nSOC channels.” (p. 1001 col. 2 par. 3 and Fig. 1) and further (p. 999 co. 2 par. 2).  
    PNG
    media_image1.png
    453
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    703
    493
    media_image2.png
    Greyscale
.

(-)-Verticilide (nat-1) is a fungal cyclooligomeric depsipeptide (COD) natural product, derived from alternating a-hydroxy acid and u-amino acid monomers. Fungal CODs are structurally privileged natural products as demonstrated by their broad spectrum of biological activities, including antibiotic, insecticidal, and antitumor activities (per the instant specification).
The ryanodine receptor (RyR) is an intracellular Ca2+ release channel that plays a critical role in excitable tissue. Mammals have three RyR isoforms: RyR1 and RyR2, which are abundantly expressed in skeletal and cardiac muscle, respectively, and RyR3, which has a broad expression profile, usually co-expressing with RyR1 or 2. Neuronal expression of RyR varies, but RyR2 is most abundant. In the brain, spontaneous Ca2+ leak via RyR2 is implicated in a number of diseases, including Alzheimer's disease (AD), memory loss, neurodegeneration, and seizures. Increased neuronal RyR2 mRNA and protein expression have been found in patients with mild cognitive impairment and AD. Patients with AD have a variety of posttranslational modifications that increase RyR2-mediated Ca2+ leak and accelerate the development of symptoms. Other neuropathies are associated with specific point mutations in RyR2 or its regulatory partners. Therapies aimed at stabilizing RyR2 and reducing Ca2+ leak support the hypothesis that this protein complex is involved in a diverse range of neuropathies. Genetic ablation of the RyR2 PKA-mediated phosphorylation site reduced Ca2+ leak and ameliorated AD symptoms and disease progression in an AD mouse model. The pan-RyR inhibitor, dantrolene, has been shown to be neuroprotective in mouse models of Huntington's disease, cerebral ischemia, and spinocerebellar ataxia type 2 and 3, suggesting a direct role for RyR2-mediated Ca2+ leak. 
Based on the above, the ordinary artisan at the time the application was effectively filed would have a reasonable expectation that administration of ent-(+)-verticilide would be able to improve symptoms of memory loss associated with Alzheimer’s disease or improve symptoms of memory loss exacerbated by RyR2-mediated Ca2+ leak in a subject.  However, the ordinary artisan at the time the application was effectively filed would, based on the state of the art, reject the claimed preventive or 
 (5)  Working Examples:  The functional effects of natural-(-)- and unnatural ent-(+)-verticilide and their N-H  congeners on RyR2 activity were investigated using Casq2 gene knockout (Casq2-'-) mice, a   validated model of human of CPVT that exhibits pathologically-increased RyR2 activity.  Ventricular mouse myocytes were isolated, permeabilized with saponin to enable equivalent access of the compounds to the SR membrane, and incubated with DMSO or 25 pM natural-(-)- and unnatural ent-(+)-verticilide. RyR2 activity was measured in the form of Ca2+ which are elementary15 Ca2+ release events generated by spontaneous openings of intracellular RyR2 Ca2+ release channels (Figure 2A). Whereas nat-1 and the synthetic precursors had no effect on Ca2+ sparks, ent- 1 significantly reduced spark frequency (Figure 2B), indicating that ent-1 inhibits RyR2- mediated Ca2+ release. Cardiac SR Ca2+ release is sensitive to the Ca2+ concentration present at the cytosolic face of RyR2. To confirm that [Ca2+] free was not altered by any of the compounds, Fluo-4 fluorescence was measured under spark assay conditions. The internal spark solution was incubated with DMSO or 25 pM natural-(-)-, and their respective enantiomers for 10 minutes and [Ca2+]free was calculated from a set of Ca2+ standards.To test whether ent-1 directly inhibits RyR, the present inventors measured [3H]ryanodine binding - an index of RyR activity - to skeletal (RyR1) and cardiac (RyR2) porcine muscle SR preparations. Skeletal and cardiac SR were incubated with 50 pM nat-1, ent-1, and tetracaine for three hours. Nat-1 increased RyR1 activity, but had no effect on RyR2 (Figure 2C). Conversely, ent-1 inhibited RyR2, but had no effect on RyR1. The well- established RyR inhibitor, tetracaine, inhibited both isoforms. Ent-1 was selected to generate full dose response curves for both cardiac and skeletal SR. Ent-1 inhibited RyR2 in a concentration-dependent manner with an apparent IC50 of approximately 0.1 pM and maximal inhibition of approximately 20% (Figure 2D), but had no effect on RyR1 up to 50 pM (Figure S2). Ent-1 was a significantly more potent RyR2 inhibitor than the previously studied RyR inhibitors flecainide or tetracaine. To further characterize the Ca2+ release inhibition by ent-1, the inventors applied a lower concentration (3 pM) to wild type mouse myocytes and compared results to two other classical Ca2+ release inhibitors, flecainide and tetracaine (representative line scans and sparks are shown in Figure 2E). 3 pM ent-1 exhibited a dual effect on Ca2+ sparks: a significant reduction in the rate of spontaneous Ca2+ sparks (measured as spark frequency) and the amount of Ca2+ released during each Ca2+ spark (measured as 2+ spark mediated SR Ca2+ leak was drastically reduced and was not a result of reduced SR Ca2+ load (Figure 2F). Interestingly, the effect of ent-1 on spark mass was analogous to flecainide, whereas the experimental RyR2 inhibitor tetracaine did not reduce spark mass. The effects of ent-1 on Ca2+ spark frequency were similar to the RyR2 inhibitor tetracaine, but different from flecainide, which caused a paradoxical increase in spark frequency, in keeping with previous findings. Ent-1 significantly reduced Ca2+ leak, whereas flecainide is a leak-neutral blocker. Taken together, these results demonstrate that ent-1 is not only a significantly more16 WO 2018/237394 PCT/US2018/039355potent, but also a more effective Ca2+ release inhibitor than flecainide and tetracaine and exhibits a different mechanism of action than other RyR inhibitors. 
No demonstration of actual treatment of memory loss, including curative and/or preventive applications, is presented.
While the results presented, together with the prior art, suggest that administration of Ent-1 has a reasonable expectation of success in improving symptoms of memory loss associated with Alzheimer’s disease or improving symptoms of memory loss exacerbated by RyR2-mediated Ca2+ leak in a subject, said methods comprising administration of ent-1 to the subject, it does not reasonably provide enablement for preventing or curing memory loss associated with Alzheimer’s disease or for preventing or curing memory loss exacerbated by RyR2-mediated Ca2+ leak in a subject.
 (6) Skill of those in the art: The skill level in the art of pharmacological prevention or cure of memory loss associated with Alzheimer’s disease or improving symptoms of memory loss exacerbated by RyR2-mediated Ca2+ leak varies with the disorder is low.
(7) The quantity of experimentation needed: Owing especially to factors (1) and (6), the quantity of experimentation is expected to be unduly high.  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is justified here.
Amending the claims and/or specification to exclude preventative and curative embodiments would be ameliorative.
Response to Arguments
Regarding claims 3 and 6-11, drawn to treatment of methods of preventing or ameliorating at least one symptom associated with atrial fibrillation, arrhythmia, or CPVT, or reducing the likelihood of future incidents of atrial fibrillation or arrhythmia in a subject, or reducing the likelihood of said atrial fibrillation or arrhythmia becoming persistent or permanent, said methods comprising administration of ent-1 to the subject, Applicant’s arguments (see REMARKS, filed 11/10/2020), with respect to the rejection(s) of claims have been fully considered and are unpersuasive.  Applicants incorrectly argue that claims 3 and 6-11 are rejected as not being enabled.  As set forth above, claims 3 and 6-11 are rejected for scope of enablement, where preventive and curative embodiments continue to be claimed in view of the definition(s) of treatment (at p. 6 of the specification).
Regarding claims 11-16, 20 and 21, drawn to improving symptoms of memory loss associated with Alzheimer’s disease or improving symptoms of memory loss exacerbated by RyR2-mediated Ca2+ leak in a subject, said methods comprising administration of ent-1 to the subject (see REMARKS, filed 11/10/2020), with respect to the rejection(s) of claims have been fully considered and are unpersuasive.  Applicants incorrectly argue that claims 3 and 6-11 are rejected as not being enabled.  As set forth above, claims 11-16, 20 and 21 are rejected for scope of enablement, where preventive and curative embodiments continue to be claimed in view of the definition(s) of treatment (at p. 6 of the specification).   
As set forth above, preventive and curative embodiments, which remain effective in view of the definition(s) of treatment (at p. 6 of the specification), continue to render the cited claims unpatentable.  Amending the claims and/or specification to exclude preventative and curative embodiments would be ameliorative.
Applicants (See REMARKS, filed 11/10/2020, p. 8) refer to several articles regarding ryanodine receptors and calcium leak leading to Alzheimer’s disease-like pathologies and deficits.  However, Applicants have failed to provide any accompanying arguments pointing out disagreements with the examiner’s contentions, or to discuss the cited references, or to explain how the content of said references overcome the existing rejections.
Allowable Subject Matter
Claims 1 and 2 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.